Title: From George Washington to Landon Carter, 8 November 1796
From: Washington, George
To: Carter, Landon


                        
                            Sir, 
                            Philadelphia 8th Novr 1796
                        
                        The letter you have been so good as to favor me with dated the 27th Ulto: found
                            me in this City—immersed in papers, and preparing for the approaching Session & busy
                            Scenes with Congress; let this be my Apology—then for doing little more at present, than to
                            give your letter and its inclosure an acknowledgment. A time will soon come, I hope when I
                            can do more; and be in a situation to profit from the relations you may give me of your
                            further experiments. Permit me in the mean while to ask your solution of the following
                            questions, being a warm frd myself to green in preference to naked fallows.
                        1st Have you continued the alternate growth of Pease and Wheat, since the year
                            1794, in the field refered to in your printed letter of the 29th of Jany of that Year?
                        2nly In that case what has been the product of your crops in it since?
                        3dly Has the field received any other aid, than what you supposed it had
                            derived from the leguminous crop & mode of cultivating it?
                        4thly If not what is the present condition of the field? Is it improving or
                            otherwise?
                        5th Would the peas have yielded as well on a Stiff Loam, or clay, as on such
                            light or sandy land as you have described yours to be?
                        6th Did you drop them by hand or by means of a Drill plough?
                        
                        7th As there is a great variety in the tribe of Indian Pease, which kind of
                            them have you cultivated? Some run and extend their vines so far as soon to impede the
                            operations of a plough.
                        8th Is there always a ready sale of them? and at what Price?
                        9th Could as many be bought now or in the course of
                            the ensuing Winter as would sow or plant at the distances, and in
                            the manner you recommend, a field of about 70 Acres?
                        10th At what period would you choose the Pease should be planted or sown?
                        11th In that case when would they be sufficiently ripe to
                            harvest? or in other words how long do they usually remain on the Ground?
                        12th by your sketch & the letter also is not expressed whether more
                            than one plowing is given after the peas are planted, and their is a disagreement between
                            the two the 1st throwing the mould to, & the 2nd from the peas? Is one plowing sufficient
                            (especially if the Season is moist,) to prevent the ground from being
                            foul wth grass, and hard as well as With large Weeds thereby rendering it unfit for the
                            reception of Wheat?
                        13th What is meant in the 4th paragraph of the sketch by the Words "about the
                            time of its sunning"? And when does this sunning happen?
                        14 As by the rotation, which is here contemplated the fields may be always in
                            culture, what proportion of pasture or grazing ground would you give the farm, of any given
                            Size?
                        
                        I will make no apology Sir for giving you the trouble of Answering these
                            queries. The Gazette containing your printed letter to the Agricultural Society in Culpeper
                            is returned with my thanks to you for giving me the perusal of it. If the Experiment
                            mentioned in the Sketch has been continued on the same fields as
                            successfully as it appears to have been commenced there can be no rotation so simple, no
                            dressing (if it is sufficient) so cheap—nor any profit from field cultivation greater if
                            progressive as you conceive it to be. With much Esteem—I am your Obliged and Obedt Hble
                            Servt
                        
                            Go: Washington
                            
                        
                    